04/07/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              February 14, 2017 Session

            STATE OF TENNESSEE v. MICHAEL CHRIS LUTHI
                    Appeal from the Circuit Court for Coffee County
                       No. 40330     Vanessa A. Jackson, Judge



                             No. M2016-00427-CCA-R3-CD
                        _____________________________

A Coffee County grand jury indicted the Defendant, Michael Chris Luthi, for DUI, third
offense, DUI per se, and violation of the seat belt statute. The Defendant filed a motion
to suppress the evidence found as a result of a search of his vehicle, contending that the
trooper did not have reasonable suspicion to support the stop. The trial court denied the
motion. A Coffee County jury convicted the Defendant of DUI, third offense and of
violating the seat belt statute. On appeal, the Defendant contends that the trooper could
not have seen that the Defendant was not wearing his seat belt and, thus, lacked
reasonable suspicion to stop the Defendant’s vehicle. After review, we affirm the
judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and TIMOTHY L. EASTER, J., joined.

Douglas D. Aaron and C. Brent Keeton, Manchester, Tennessee, for the appellant,
Michael Chris Luthi.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulman, Assistant
Attorney General; Craig Northcott, District Attorney General; and Kenneth J. Shelton,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

      This case arises from the stop of the Defendant’s vehicle by Tennessee State
Trooper Donnie Clark in Tullahoma, Tennessee. The Defendant filed a motion to
suppress the stop of his vehicle and any evidence obtained as the result of the stop,
contending that the trooper did not have reasonable suspicion to believe the Defendant
was not wearing his seat belt. He contended that “due to the dark window tinting on the
[D]efendant’s rear window, it is impossible to ascertain whether or not the [D]efendant
was wearing his seat belt.” The trial court held a hearing on the motion, during which the
parties presented the following evidence: Trooper Clark testified that he had in the past
encountered drunk drivers during the hours of 6:00 am and 7:00 am. Trooper Clark
recalled that in the present case, he encountered the Defendant at 7:00 am and that it was
daylight. He witnessed the Defendant’s vehicle traveling on North Polk Street, and he
turned onto the street behind the Defendant’s vehicle. Trooper Clark sped up to the
Defendant’s vehicle and saw that the Defendant was not wearing his seat belt. Trooper
Clark then “came into contact” with the Defendant and ascertained that the Defendant
was under the influence of alcohol.

       On cross-examination, Trooper Clark agreed that a video recording was taken of
the stop, and it was played for the court. Trooper Clark indicated where, on the video, he
noticed that there was no “shadow of [the Defendant’s] seat belt across his left shoulder.”
The trooper also indicated where in the video the Defendant could be seen putting on his
seat belt. Trooper Clark testified that the video recording did not depict things exactly as
he saw them in person, meaning the “tints and shadows” in the Defendant’s vehicle. He
agreed that the Defendant’s back window was tinted.

        On redirect-examination, Trooper Clark testified that he had perfect eyesight and
that it was his objective belief that the Defendant was not wearing his seat belt when
Trooper Clark stopped his vehicle.

      Based upon this evidence, the trial court denied the Defendant’s motion to
suppress. It found:

               The Court has reviewed the video submitted into evidence several
       times. Unfortunately the images are very small and not easy to see. The
       objects in the video are not shown at the same size or scale as they actually
       existed on the morning of [the stop]. Viewing the video on a small
       computer screen, the rear window of the truck is approximately two or three
       inches wide. However, the video does reflect that Trooper Clark pulled
       right up behind the Defendant’s vehicle at 7:33 [a.m.] when the Defendant
       was at a stop sign, and he was in close proximity to the Defendant’s rear
       window. Obviously, Trooper Clark, who was observing the Defendant’s
       truck in full scale, had a better opportunity to see into the rear window of
       the truck than is depicted [in the video]. Nonetheless, even with the small
       scale of the video, the Defendant’s head and other features of the truck are
       visible.

                                             2
              The Court finds that Trooper Clark’s testimony is credible, and that
       he had the ability to see through the rear window of the Defendant’s truck
       when he pulled up behind the truck at the stop sign. The Court finds that
       the Trooper personally observed the Defendant was not wearing his seat
       belt. Based upon this observation, Trooper Clark had a reasonable
       suspicion, supported by specific and articulable facts, that the Defendant
       was in violation of Tenn. Code Ann. § 55-9-603. Therefore, a warrant was
       not required for Trooper Clark to initiate an investigatory stop of the
       Defendant.

A Coffee County jury convicted the Defendant at trial of DUI, third offense and violation
of the seat belt law. A transcript of the trial is not included in the record on appeal;
however, the Defendant provided a statement of the evidence, in which he maintained
that Trooper Clark’s testimony at trial was consistent with his testimony at the
suppression hearing. The Defendant appeals both convictions on the basis that the trial
court erred when it denied his motion to suppress.

                                       II. Analysis

       On appeal, the Defendant contends that the trial court erred when it denied his
motion to suppress because Trooper Clark “could not have seen the absence of a seat belt
being worn by the [Defendant] based on what is revealed in the video” recording. He
further contends that the evidence in the video preponderates against the trial court’s
finding that the trooper could have seen the seat belt not being worn. The State responds
that Trooper Clark had sufficient probable cause to effect the stop and that the evidence
does not preponderate against the trial court’s findings that he was a credible witness.
We agree with the State.

       When this Court reviews a trial court’s ruling on a motion to suppress,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier
of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). The party prevailing at the
suppression hearing is afforded the “strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.” State v.
Keith, 978 S.W.2d 861, 864 (Tenn. 1998). The findings of a trial court in a suppression
hearing are upheld unless the evidence preponderates against those findings. See id.
However, the application of the law to the facts found by the trial court is a question of
law and is reviewed de novo. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v.
Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958 S.W.2d 626, 629
(Tenn. 1997).

                                             3
       The Fourth Amendment to the United States Constitution protects against
unreasonable searches and seizures, and “‘article 1, section 7 [of the Tennessee
Constitution] is identical in intent and purpose with the Fourth Amendment.’” State v.
Downey, 945 S.W.2d 102, 106 (Tenn. 1997) (quoting Sneed v. State, 423 S.W.2d 857,
860 (Tenn. 1968)). The analysis of any warrantless search must begin with the
proposition that such searches are per se unreasonable under the Fourth Amendment to
the United States Constitution and article 1, section 7 of the Tennessee Constitution. This
principle against warrantless searches is subject only to a few specifically established and
well-delineated exceptions. See Katz v. United States, 389 U.S. 347, 357 (1967); State v.
Tyler, 598 S.W.2d 798, 801 (Tenn. Crim. App. 1980). Evidence discovered as a result of
a warrantless search or seizure is subject to suppression unless the State establishes that
the search or seizure was conducted pursuant to one of the narrowly defined exceptions to
the warrant requirement. State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000).

       An exception to the warrant requirement exists when a police officer conducts an
investigatory stop based on a reasonable suspicion that a criminal offense has been or is
about to be committed. Terry v. Ohio, 392 U.S. 1, 21 (1968); Binette, 33 S.W.3d at 218.
Reasonable suspicion is “a particularized and objective basis for suspecting the subject of
a stop of criminal activity[.]” Binette, 33 S.W.3d at 218 (citing Ornelas v. United States,
517 U.S. 690, 696 (1996)). Reasonable suspicion is determined based upon the totality of
the circumstances of the encounter. Binette, 33 S.W.3d at 218 (citing Alabama v. White,
496 U.S. 325, 330 (1990)). The police may stop a vehicle if they have either probable
cause or an “articulable and reasonable suspicion” that the vehicle or its occupants are
subject to seizure for violation of the law. See Delaware v. Prouse, 440 U.S. 648, 663
(1979); State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992). An officer’s subjective
intention for stopping a vehicle is irrelevant, as long as independent grounds exist for the
detention. See Whren v. United States, 517 U.S. 806, 813 (1996); State v. Vineyard, 958
S.W.2d 730, 731 (Tenn. 1997).

       Tennessee Code Annotated section 55-9-603(a)(1) provides that “[n]o person shall
operate a passenger motor vehicle on any highway, as defined in § 55-8-101, in this state
unless the person and all passengers four (4) years of age or older are restrained by a
safety belt at all times . . . .” Section 55-9-603(f)(1) provides that “[a] law enforcement
officer observing a violation of this section shall issue a citation to the violator, but shall
not arrest or take into custody any person solely for a violation of this section.”

        The evidence presented at the suppression hearing was Trooper Clark’s testimony
and the video recording from his police car. The trial court found that Trooper Clark’s
testimony was credible and that the video supported his testimony. Trooper Clark
testified that he pulled up behind the Defendant’s vehicle at a stop sign and observed
through the vehicle’s rear window that the Defendant was not wearing a seat belt.
                                              4
Trooper Clark testified that he was able to see through the Defendant’s vehicle’s window
that there was no “shadow” or outline of a seat belt restraining the Defendant, so he
stopped the Defendant. Trooper Clark then observed the Defendant putting on his seat
belt after he was stopped, confirming that the Defendant had not been wearing it when
Trooper Clark effectuated the stop. Regardless, a police officer’s reasonable suspicion
that a traffic violation is occurring is a sufficient basis to conduct a stop of a vehicle.
Vineyard, 958 S.W.2d at 734. Our Supreme Court noted in State v. Brotherton that the
“articulable and reasonable suspicion” of a police officer that a traffic violation has
occurred is the proper inquiry into the legality of the stop, not whether in fact a violation
has occurred. State v. Brotherton, 323 S.W.3d 866, 871 (Tenn. 2010). The Defendant’s
infraction of traveling without a seat belt was alone sufficient to provide Trooper Clark
with the reasonable suspicion necessary to stop the Defendant’s vehicle.

       We conclude that the evidence does not preponderate against the trial court’s
findings. The video is consistent with the trial court’s finding that the Defendant’s
shoulders and head area were visible to Trooper Clark when he stopped the Defendant’s
vehicle. The totality of circumstances support that Trooper Clark had specific articulable
facts sufficient to rise to the level of reasonable suspicion as a basis for an investigatory
stop of the Defendant’s vehicle. Accordingly, we affirm the trial court’s judgment
denying the Defendant’s motion to suppress and therefore, we affirm the judgments of
conviction.

                                     III. Conclusion

     In accordance with the foregoing reasoning and authorities, we affirm the
judgment of the trial court.

                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                             5